RESPONSE TO AMENDMENT
WITHDRAWN REJECTIONS
The obviousness type double patenting rejections made of record in the office action mailed on 08/19/2021 have been withdrawn due to Applicant’s amendment in the response filed 10/14/2021.
The 35 U.S.C. §102 and §103 rejections of claims made of record in the office action mailed on 08/19/2021 have been withdrawn due to Applicant’s amendment in the response filed 10/14/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 prior U.S. Patent No. 11,015,070 (hereafter ‘070). This is a statutory double patenting rejection.
 ‘070 claims a security ink having ABO-3 perovskite structure wherein A is mainly Ba and B is mainly Sn, emitting infrared fluorescence when being irradiated with UV excitation light, having a crystal lattice wherein the difference is equal to or smaller than 0.002 angstrom from a theoretical crystal lattice constant of a perovskite-type oxide having the formula BaSnO3 (claim 1) and further the median diameter is equal to or smaller than 10 microns. (claim 3).
The limitations for present claims 2 and 4-6 are claimed in claims 2 and 4-6 of ‘070.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 10/14/2021 regarding the rejections made of record in the office action mailed on 08/19/2021 have been considered but are moot due to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/04/2022